DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement (IDS) submitted on 11/30/2018 and 1/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 12  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7 and 12 disclose “the condition”, it was interpreted as “the trigger condition” .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1,7, 8, 12, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US-20150009815-A1 to Hsu.

Regarding claim 1 Hsu teaches...a method of controlling radio transmission in a cellular network, the method comprising (P.59, discloses a method of controlling radio transmission in a cellular network described as uplink shaping in RRC connected mode when processing packets to send to the network): a radio device detecting a trigger event (P.32, Lns. 10-15, discloses a radio device detecting a trigger event described as the UE which is a radio device buffers and 

Regarding claim 7 HSU teaches...the method according to claim 1, Hsu teaches...wherein the condition is further based on expiry of a timer started by the radio device when detecting the trigger event (Fig. 4C, P.41, discloses the trigger condition is based on expiry of a timer 

Regarding claim 8 Hsu teaches a method of controlling radio transmission in a cellular network, the method comprising (P.59, discloses a method of controlling radio transmission in a cellular network described as uplink shaping in RRC connected mode when processing packets to send to the network): a base station of the cellular network sending a paging message  to a radio device (Fig. 8A, P.54, discloses the base station sending a paging message to a radio device sending a paging message  described as RRC message); and the base station sending an indication to the radio device, the indication causing the radio device to, in response to reception of the paging message, monitor radio channel quality experienced by the radio device (Fig. 8A, P.54, Lns.8-10,  Discloses the base station described as eNB sending an indication so the UE can monitor radio channel quality experience by the radio device described as the UE monitoring the channel quality threshold) and trigger a data transfer with the cellular network in response to a condition based on the monitored radio channel quality being met. (P.45, discloses trigger a data transfer with the cellular network in response to a condition based on the monitored radio channel being met described as eNB specifies the constrains and triggering condition 4 for uplink shaping and SR transmission when UE’s channel quality is above a predefined threshold transmitting data until one of the conditions falls or exceeds the threshold and delays data transmission at that time in the buffers).

Regarding claim 12 Hsu teaches...the method according to claim 8, Hsu teaches...wherein the condition is further based on expiry of a timer started by the radio device when detecting the trigger event (Fig. 4C, P.41, discloses the trigger condition is based on expiry of a timer started by the radio device detecting the trigger event described as triggering condition 2 a timer described as prohibit timer  is used to restrict SR transmission until the timer expires.  P43, Ln.1 further discloses the trigger condition based on the timer).

Regarding claim 13 Hsu teaches A radio device, comprising: a radio interface for connecting to a cellular network (P.59, discloses a method of controlling radio transmission in a cellular network described as uplink shaping in RRC connected mode when processing packets to send to the network); and one or more processors configured to (P.35 discloses one or more processor): detect a trigger event (P.32, Lns. 10-15, discloses a radio device detecting a trigger event described as the UE which is a radio device buffers and aggregates the uplink packet into a layer-2 buffer and does not transmit SR immediately until a later time when certain trigger condition is met); in response to the trigger event, monitor radio channel quality experienced by the radio device (Fig. 4E, P.45, Lns. 1-8, discloses in response to a trigger event the radio device monitors radio channel quality experience by the radio device described as the triggering event “condition 4” for uplink condition and SR transmission only when the UE’s channel quality is above a predefined threshold which is determined by 1) DL pathloss measurement; 2) preamble power ramping; and 3) camping cell measurement such as RSRP/RSRQ. When using transmit power as the SR constraint so that  transmit power is higher than the predefined threshold or channel quality is lower than the predefined threshold, and if the data is delay tolerant (background traffic), the UE delays the UL transmission until the 

Regarding claim 15 Hsu teaches a base station for a cellular network, the base station comprising: a radio interface to a radio device; and one or more processors configured to (Fig. 3, discloses a radio interface to a radio device described as a transceiver and one or more processor 312): send a paging message to the radio device (Fig. 8A, P.54, discloses the base station sending a paging message to a radio device sending a paging message  described as RRC message ); and send an indication to the radio device, the indication causing the radio device to, in response to reception of the paging message, monitor radio channel quality experienced by the radio device (Fig. 8A, P.54, Lns.8-10,  Discloses the base station described as eNB sending an indication so the UE can monitor radio channel quality experience by the radio device described as the UE monitoring the channel quality threshold) and trigger a data transfer with the cellular network in response to a condition based on the monitored radio channel quality being met (P.45, discloses trigger a data transfer with the cellular network in response to a condition based on the monitored radio channel being met described as eNB specifies the constrains and triggering condition 4 for uplink shaping and SR transmission when UE’s channel .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US-20150009815-A1 to Hsu in view of US-20140321371-A1 to Anderson.

Regarding claim 2 HSU teaches...the method according to claim 1, but does not teach...comprising: wherein the trigger event comprises reception of a paging message.

Anderson teaches... comprising: wherein the trigger event comprises reception of a paging message (P.198, Lns. 9-10 discloses the trigger event comprises reception of a paging message described the reception of a paging message in the UE 101 triggers the UE 101 to attempt the RRC Connection Reactivation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hsu by incorporating the teachings of Anderson because the method and device allow for wireless communication that can suspend and reactivate Radio Resource Control connection by UE, eNB (Anderson, Abs). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 3 HSU and Anderson teach...the method according to claim 2, Hsu teaches...comprising:  the radio device receiving an indication causing the radio device to perform said monitoring of the radio channel quality in response to reception of the paging .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US-20150009815-A1 to Hsu and US-20140321371-A1 to Anderson in view of US 20120164954 A1 to Karampatsis.

Regarding claim 4 HSU and Anderson teach...the method according to claim 3, but do not teach...wherein the indication is transmitted with the paging message.

Karampatsis teaches... wherein the indication is transmitted with the paging message  (P.69, Lns. 1-2, discloses the indication is transmitted with the paging message described WTRU undergoing a detach procedure which may be triggered in a Detach Accept message for the network).



Regarding claim 5 HSU and Anderson teach...the method according to claim 3, but do not teach...wherein the paging message causes the radio device to establish a connection to the cellular network; and wherein the indication comprises a message causing the radio device to release the connection.

Karampatsis teach...wherein the paging message causes the radio device to establish a connection to the cellular network (Fig. 7, P.66, discloses the paging message caused the radio device to establish a connection to the cellular network described as triggering for a WTRU to attach via a paging channel in network 720); and wherein the indication comprises a message causing the radio device to release the connection (P.69, discloses where in the indication comprises a message causing the radio device to release the connection described as the WTRU transition to the low power state triggered by the network during a detach procedure).

.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US-20150009815-A1 to Hsu in view of US 20160088462 A1 to Jin.

Regarding claim 6 HSU teaches...the method according to claim 1, but does not teach...wherein the trigger event comprises a trigger condition for a location update of the radio device; and wherein the radio device triggers the data transfer communication by sending a location update message to the cellular network.

Jin teaches... wherein the trigger event comprises a trigger condition for a location update of the radio device; and wherein the radio device triggers the data transfer communication by sending a location update message to the cellular network (P.57, Lns.4-6,  discloses the trigger event comprises a condition for a location update of the radio device and triggers the data transfer by sending the update message to the network described as the radio controller 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hsu by incorporating the teachings of Jin because the method and device allow for continuous monitoring and actively generates updates of the paging area list so that the network device can quickly respond to a change of location area within a coverage range improving performance and effectiveness (Jin, P. 57, Lns. 7-11Abs). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 9 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over US-20150009815-A1 to Hsu in view of US 20120164954 A1 to Karampatsis.

Regarding claim 9 Hsu teaches the method according to claim 8, but it does not teach...wherein the indication is transmitted with the paging message.

Karampatsis teaches...wherein the indication is transmitted with the paging message (P.69, Lns. 1-2, discloses the indication is transmitted with the paging message described WTRU undergoing a detach procedure which may be triggered in a Detach Accept message for the network).



Regarding claim 10 Hsu teaches the method according to claim 8, but does not teach...wherein the paging message causes the radio device to establish a connection to the cellular network; and wherein the indication comprises a message causing the radio device to release the connection.

Karampatsis teaches... wherein the paging message causes the radio device to establish a connection to the cellular network (Fig. 7, P.66, discloses the paging message caused the radio device to establish a connection to the cellular network described as triggering for a WTRU to attach via a paging channel in network 720); and wherein the indication comprises a message causing the radio device to release the connection (P.69, discloses where in the indication comprises a message causing the radio device to release the connection described as the WTRU transition to the low power state triggered by the network during a detach procedure).

.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US-20150009815-A1 to Hsu and US 20120164954 A1 to Karampatsis in view of US 20160088462 A1 to Jin.

Regarding claim 11 Hsu and Karampatsis teach...the method according to claim 10, but does not teach...comprising: the base station monitoring radio channel quality experienced in communication between the base station and radio device; and the base station sending the indication depending on the radio channel quality monitored by the base station.

Jin teaches... comprising: the base station monitoring radio channel quality experienced in communication between the base station and radio device; and the base station sending the indication depending on the radio channel quality monitored by the base station (P.57, Lns.4-6,  discloses the trigger event comprises a condition for a location update of the radio device and triggers the data transfer by sending the update message to the network described as the radio 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hsu and Karampatsis by incorporating the teachings of Jin because the method and device allow for continuous monitoring and actively generates updates of the paging area list so that the network device can quickly respond to a change of location area within a coverage range improving performance and effectiveness (Jin, P. 57, Lns. 7-11). The motivation is that by applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        





/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476